PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MARQUARDT et al.
Application No. 14/634,241
Filed: 27 Feb 2015
For: SYSTEMS, METHODS, AND COMPUTER-READABLE MEDIA FOR RECONCILING DEPOSITS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in reference to the petition filed September 8, 2021, to withdraw holding of abandonment.

The petition is GRANTED.

A Notice of Abandonment was mailed August 12, 2021, stating that the application was abandoned in view of the fact that no reply had been received in response to the Patent Trial and Appeal Board (Board) Decision mailed June 10, 2021.

Petitioner asserts that applicant has 63 days from the date the Board Decision was rendered to file to request rehearing, reopen prosecution by filing a request for continued examination (RCE) under 37 CFR 1.114, appeal to the United States Court of Appeals for the Federal Circuit under 35 U.S.C. 141, or commence a civil action in Federal District Court under 35 U.S.C. 145.  

A review of the Official file reveals that on June 10, 2021, the Board decision was mailed. On August 10, 2021, an RCE, the RCE fee, and a submission under 37 CFR 1.114 were filed.

MPEP 706.07(h)(XI)(A) states that the filing of an RCE (accompanied by the fee and a submission) after a decision by the Patent Trial and Appeal Board (Board), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit (Federal Circuit) or the commencement of a civil action in federal district court, will also result in the finality of the rejection or action being withdrawn and the submission being considered. The time period for filing a notice of appeal to the Federal Circuit or for commencing a civil action ends sixty-three (63) days after the date of the final Board decision. See 37 CFR 90.3 and MPEP § 1216. Thus, an RCE filed within this sixty-three day time period and before the filing of a notice of appeal to the Federal Circuit or the commencement of a civil action would be timely filed.



As such, the showing of record is that a timely and proper reply to the Board decision mailed June 10, 2021, was filed August 10, 2021.
 
Therefore, there is no abandonment in fact. 

The holding of abandonment is withdrawn.  The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 2876 for further processing. 

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET